Citation Nr: 1211341	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  09-36 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim of service connection for bilateral hearing loss.  

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to an initial increased rating in excess of 10 percent for pseudofolliculitis barbae.

5.  Entitlement to service connection for a urinary disorder. 

6.  Entitlement to an increased rating in excess of 10 percent for tinea pedis and tinea versicolor.

7.  Entitlement to an increased rating in excess of 10 percent for headaches associated with a head injury.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1977.

This matter comes before the Board of Veterans' Appeals (Board) from December 2008 and July 2009 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas.  A review of the Virtual VA paperless includes VA treatment records from 2010 to 2012.  

The Veteran appeared before the undersigned at a Travel Board hearing in June 2011.  A transcript is of record.  The Veteran submitted additional evidence with a waiver of initial RO consideration.  

The issues of service connection for a urinary disorder and increased ratings for tinea versicolor and tinea pedis, headaches, and pseudofolliculitis barbae are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's original claim of service connection for bilateral hearing loss was denied by an unappealed rating decision in December 1977.  

2.  The evidence received since the December 1977 rating decision relates to an unestablished fact necessary to substantiate the claim for bilateral hearing loss and raises a reasonable possibility of substantiating the claim.

3.  The Veteran has hearing loss for VA compensation purposes.  

4.  With resolution of the doubt in favor of the Veteran, the Veteran's bilateral hearing loss is etiologically related to noise exposure during his period of active service.

5.  With resolution of the doubt in favor of the Veteran, the Veteran's tinnitus is etiologically related to noise exposure during his period of active duty.  


CONCLUSIONS OF LAW

1.  The December 1977 rating decision which denied entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  Evidence received since the final December 1977 determination denying the Veteran's claims of entitlement to service connection for bilateral hearing loss is new and material, and the Veteran's claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The criteria for a grant of service connection for bilateral hearing loss are approximated.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303, 3.307, 3.309, 3.385 (2011).

4.  The criteria for a grant of service connection for tinnitus are approximated.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow was seeking service connection for cause of death of her husband, the Veteran, the Court held that a medical opinion was not required to prove nexus between the service-connected mental disorder and drowning which caused the Veteran's death).

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr, supra (concerning varicose veins); see also Jandreau, supra (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a new and material evidence claim, the notice must include the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In light of the reopening of the claim of service connection for bilateral hearing loss and granting service connection for bilateral hearing loss and tinnitus, the claims are resolved in the Veteran's favor and compliance with the VCAA is moot.  


New and Material Evidence

The record reflects that a December 1977 rating decision denied the Veteran's claim of entitlement to service connection for bilateral hearing loss.  The RO sent notice of the decision to the Veteran at his last address of record.  The Veteran did not appeal that decision.  Therefore, the December 1977 rating decision became final.  38 U.S.C.A. § 7105(c).  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's actions, the Board has a jurisdictional responsibility to determine whether a claim should or should not be reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

The evidence of record at the time of the December 1977 rating decision consisted of service treatment records and post-service medical records.  The Veteran's claim was denied on the basis of the RO's determination that the Veteran did not have hearing loss.  

The evidence submitted in support of reopening the claim includes a February 2010 opinion from his private audiologist, who concluded that the Veteran's hearing loss was etiologically related to service.  The Board finds that this evidence raises a reasonable possibility of substantiating the Veteran's claim.  As such, the evidence is new and material under the provisions of 38 C.F.R. § 3.156(a) and the claim is reopened.  

Service connection claims

The Veteran contends that he has bilateral hearing loss and tinnitus are due to his exposure to loud noises during his active military service.  Having carefully considered the claims in light of the record and the applicable law, with resolution of the doubt in favor of the Veteran, service connection is warranted for hearing loss and tinnitus.

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  
Service connection may also be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, the record must contain: (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony of an in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Regulations provide that certain chronic diseases, such as an organic disease of the nervous system, e.g., sensorineural hearing loss, will be considered to have been incurred in or aggravated by service even though there is no evidence of such disease during the period of service.  See 38 C.F.R. §§ 3.307, 3.309.  However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service.  See 38 C.F.R. § 3.307.

The benefit of the doubt rule provides that the Veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, the Veteran prevails in his claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise.  It is only when the weight of the evidence is against the Veteran's claim that the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

Hearing loss disability claims are governed by 38 C.F.R. § 3.385.  This regulation provides hearing loss is a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater.  38 C.F.R. § 3.385.  Alternatively, a hearing loss disability can be established by auditory thresholds for at least three of those frequencies at 26 decibels or greater or by speech recognition scores under the Maryland CNC Test at less than 94 percent.  38 C.F.R. § 3.385.

The Court has endorsed VA's interpretation of the law which indicates that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993), citing CURRENT MEDICAL DIAGNOSIS AND TREATMENT, 110-11 (Stephen A. Schroeder et al. eds., 1988). 

Once the requirements of 38 C.F.R. § 3.385 have been met and present hearing "disability" under applicable VA laws and regulations is found, a determination must be made as to whether the current hearing disorder is related to service.  In particular, the Court has held that 38 C.F.R. § 3.385 operates to establish when a measured hearing loss is, or is not, a "disability" for which compensation may be paid, provided that the requirements for service connection are otherwise met.  See Hensley, supra.  

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. 
§ 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley, supra.

Service treatment records show that an audiogram was performed in June 1977, and at that time, the Veteran's puretone threshold values, in decibels, were as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right ear
30
40
35
35
35
Left ear
40
45
45
45
55

The Veteran underwent another audiogram in November 1977.  At that time, the Veteran's puretone threshold values, in decibels, were as follows:


500 Hz
1000 Hz
2000 Hz
4000 Hz
Right ear
5
10
10
15
Left ear
10
5
10
15

A private audiologist in April 2004 stated that he could not determine if the Veteran's hearing loss was due to noise exposure, genetic factor, or a combination of both.  

An audiology note from September 2007 shows that the Veteran reported gradual hearing loss for many years.  He also reported a history of military noise exposure with hearing protection during his service in the Air Force.  The Veteran stated that after service he worked grinding and analyzing industrial diamonds, but denied noise exposure during his civilian career.  His DD 214 shows he served in the U.S. Air Force as an equipment mechanic.  


A VA examination was conducted in November 2008.  The Veteran's puretone threshold values, in decibels, were as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right ear
20
25
25
30
35
Left ear
20
30
25
25
30

His puretone average for the right ear was 28.75 and his puretone average for the left ear was 27.5.  The Veteran's word recognition scores were 94 percent at 75 dB HL and 88 percent at 70 dB HL in the right ear and 90 percent at both 75 and 70 dB HL in the left ear.  

The examiner diagnosed the Veteran with normal hearing for adjudication purposes in the right ear and normal hearing with a mild sensorineural hearing loss at 1000 Hz and 4000 Hz in the left ear.  The examiner opined that it is less likely than not that the Veteran's hearing loss began in service, as his most recent hearing tests revealed normal hearing with a mild hearing loss.  

The Veteran submitted an opinion from a private audiologist in February 2010.  The physician stated that the Veteran had mild to moderate sensorineural hearing loss for the right ear and mild to severe sensorineural hearing loss for the left ear.  She stated that the Veteran was exposed to loud noise while in service without hearing protection and that the Veteran reported no noise exposure since his period of service.  The physician opined that the Veteran's hearing loss is consistent with loud noise exposure and it is more likely than not to be related to the excessive noise exposure during his military service.  

A private audiogram in November 2008 shows the Veteran had bilateral hearing loss under 38 C.F.R. § 3.385 as he had 70 decibels at 4000 Hertz in the right ear and 80 decibels at 4000 Hertz in the left ear.  

The Veteran appeared before the Board in June 2011.  He testified that he was constantly exposed to loud noise as an aircraft repairman during service.  He also testified that he first noticed hearing loss during service and that he was not subjected to noise exposure post service.  

VA treatment records, to include entries from 2010 to 2012, are essentially cumulative of the evidence of record discussed above.  

With resolution of the doubt in favor of the Veteran, the Board finds that the Veteran's bilateral hearing loss is due to his in-service noise exposure.  The Veteran has shown a continuity of symptomatology since service and his service treatment records indicate complaints of hearing loss and an audiogram showing hearing loss during service.  Additionally, the opinion from the February 2010 audiologist supports his claim.  

When evaluating medical opinions it is the province of the Board to weigh the evidence and decide where to give credit and where to withhold the same, and in so doing, to also accept certain medical opinions over others. See Evans v. West, 12 Vet. App. 22, 30 (1999); Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board cannot make its own independent medical determinations and there must be plausible reasons for favoring one opinion over another.  See also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Although the November 2008 VA examiner opined that the Veteran's hearing loss was not due to service and in April 2004 a private audiologist could not determine the etiology of the bilateral hearing loss, for the reasons discussed above, the Board finds that the weight of the evidence shows the Veteran's bilateral hearing loss is due to service.  Resolving reasonable doubt in the Veteran's favor, the claim of service connection for bilateral hearing loss is granted.  38 U.S.C.A. § 5107(b).

As for tinnitus, the Veteran testified before the Board that he first noticed tinnitus during service.  Private records show that in May 1998, the Veteran reported occasional tinnitus.  At a September 2007 audio consultation, the Veteran reported ringing in his ears that occurred several times per day.  He indicated that he first noticed this type of extensive ringing two to three years earlier.  

The Veteran underwent a VA audiological examination in November 2008.  He reported the presence of frequent bilateral tinnitus over the prior 20 years.  The examiner opined that "the episodes of head noise described are consistent with normal auditory function and are not consistent with the presence of tinnitus with an etiology of noise exposure."

The Board accepts the Veteran's assertions of in-service tinnitus and chronicity of symptoms as credible as he has reported varying degrees of tinnitus since service.  As a lay person, the Veteran is competent to report that he had tinnitus and tinnitus is a condition under case law where lay observation has been found to be competent.  See Charles, supra.  Therefore, the Board finds that Veteran's statements and testimony to be competent and credible with respect to tinnitus beginning in service and continuing after service.  

Therefore the Board finds that the evidence is at least in equipoise on the question of a nexus between the current tinnitus and service.  Resolving reasonable doubt in the Veteran's favor, the claim of service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b).


ORDER

As new and material evidence has been presented sufficient to reopen a claim of service connection for bilateral hearing loss, the Veteran's petition to reopen is granted.  

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.




REMAND

The Veteran's claims for an increased rating for a urinary disorder, tinea pedis and tinea versicolor, pseudofolliculitis barbae, and headaches are remanded for additional development.  

Urinary disorder

The Veteran filed his claim of service connection for chronic urinary tract infections.  He underwent a VA examination in December 2010, at which, the examiner found that the Veteran had a diagnosis of dysuria, but did not have a current diagnosis of chronic urinary tract infections.  The examiner noted a history of urinary tract infection which were intermittent with remissions.  The examiner did not offer an opinion as to whether the Veteran's urinary disorder was related to service and a new examination is necessary to determine the nature and etiology of the urinary disorder.  

Tinea versicolor and tinea pedis

With regard to the Veteran's claim for an increased rating for tinea versicolor and tinea pedis, the Veteran argues that his symptoms have increased in severity over the past few years.  At the July 2011 hearing, the Veteran testified that he has blisters and cracking of his feet and toes and that his physician has prescribed medication for treatment.  He further stated that although he had been diagnosed with this disorder since his period of service, it has worsened over the past few years and he now experiences difficulty walking as a result.  

The Veteran's most recent VA examination for his skin disorders was in 2008.  The mere passage of time, alone, is not sufficient to trigger a remand for another examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  However, the Veteran has indicated that his disorder has worsened since the time of his last VA examination.  The Veteran is competent to report a worsening of symptoms. Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need to submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation).  As the Veteran is competent to report a worsening of symptoms pertaining to his tinea pedis and tinea versicolor, a new examination is in order.  

Furthermore, when a claimant's medical history indicates that his disability undergoes periods of remission and recurrence, VA is required to provide a medical examination during the period of recurrence in order to provide a proper disability rating.  Ardison v. Brown, 6 Vet. App. 405, 407.  In Ardison the Court found that an examination during the remission phase of the disability did not "accurately reflect the elements of the present disability."  Id.

Pseudofolliculitis Barbae

Recent treatment records in September 2011 show a hyperpigmented patch on the scalp which was consistent with postinflammatory hyperpigmentation, which the examiner indicated needed to be monitored clinically.  As the evidence suggests a material change regarding the pseudofolliculitis barbae since the last examination in 2008, a reexamination is warranted under 38 C.F.R. § 3.327.

Headaches Associated with a Head Injury

Regarding the Veteran's claim for an increased rating for headaches associated with a head injury, the Board finds that an updated VA examination is necessary.  At the June 2011 hearing, the Veteran testified that he experiences headaches daily, which sometimes cause him to sit down or leave work.  As the Veteran was last examined by VA for headaches in July 2007 and the evidence suggests an increase in severity, a reexamination is necessary under 38 C.F.R. § 3.327.

The Board notes that in 2008 VA revised the criteria for rating skin disorders and residuals of traumatic brain injuries, or more specifically, neurological and convulsive disorders, including under Diagnostic Code 8045.  As the Veteran's claims were received prior to 2008 and he has not requested that his disabilities be reviewed under the revised criteria, the former rating criteria apply.  See 73 Fed. Reg. 54,693, 54,708 (2008); 77 Fed. Reg. 2910 (2012).  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must ascertain if the Veteran has received any VA, non-VA, or other medical treatment for a urinary disorder, tinea versicolor, tinea pedis, pseudofolliculitis barbae, and headaches that is not evidenced by the current record.  The Veteran must be provided with the necessary authorizations for the release of private treatment records not currently on file.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Afterward, the Veteran must be afforded VA medical examinations detailed below, to be conducted by an appropriately qualified examiner who will respond to the inquiries below.  In all examinations, the following considerations will govern:

a. The claims folder, and a copy of this remand, will be made available to the examiner who must acknowledge such receipt and review in any report generated as a result of this remand.  

b. The examiner must conduct any appropriate interviews and clinical testing to respond to the inquiries.

c. The examiner must state the medical and factual basis or bases for any opinions rendered based on his or her clinical experience, medical expertise, and established medical principles, and with identification of the evidence of record.

d. If the examiner finds he or she cannot provide a requested finding without resort to pure speculation, the examiner must provide a complete rationale for any such opinion.  The examiner must indicate whether his or her inability to provide such an opinion is a result of such factors as: i) an intractable lack of sufficient factual information, (ii) a lack of sufficient specialization or expertise on his or her part, or (iii) a lack of sufficient knowledge or information in the medical community at large under the current state of the art of medical care and research.
      
3. With regard to the Veteran's claim of service connection for a urinary disorder, the examiner must:

Opine whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran has a urinary disorder, to include dysuria, which was incurred during or is due to his period of service.

4. With regard to the Veteran's tinea versicolor and tinea pedis, and pseudofolliculitis barbae, the examiner must: 

a. Provide an opinion on the active duration and extent of the Veteran's tinea versicolor, tinea pedis, pseudofolliculitis barbae or other active skin condition.  

b. Provide the percentage of the entire body and percentage of exposed areas affected by the disorder.

c. Explain whether the Veteran uses systemic therapy, such as corticosteroids or other immunosuppressive drugs for treatment and the duration of such treatment.  

d. Explain whether there is disfigurement of the head, face or neck, to include visible or palpable tissue loss, gross distortion or asymmetry of one feature or paired features, and whether an affected area exceeds six square inches.  

5. With regard to the Veteran's headache disorder associated with a head injury, the Veteran must be afforded a VA examination to determine the associated neurological disabilities.  If purely neurological disabilities are present, they should be identified along with their level of severity, to include motor or sensory deficit and functional loss should be described.  The examiner should also determine whether the Veteran has migraine headaches and whether they are manifested by prostrating attacks occurring on average once a month over the last several months.  The examiner should also indicate whether the Veteran has dementia due to head trauma and if so whether it is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

6. Thereafter, the RO/AMC must review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

7. The RO/AMC must then readjudicate the claims.  If any of the benefits sought on appeal remains denied, the Veteran and his representative will be furnished a supplemental statement of the case with reasons and bases for the decision.  The Veteran and his representative will be then given an appropriate opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
M. Mac
Acting Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


